Case 2:19-cv-10901-DMG-KS Document 1 Filed 12/27/19 Page 1 of 31 Page ID #:1



  1   Juan Hong (State Bar No. 234046)
      Law Office of Juan Hong, A Law Corp.
  2   4199 Campus Drive, Suite 550
  3
      Irvine, CA 92612
      Phone: (949) 509-6505
  4   Fax: (949) 335-6647
      Email: jhong48@gmail.com
  5
      Attorney for Plaintiff
  6   CONNIE CHONG
  7
  8
  9                                United States District Court
 10
                               For the Central District of California

 11
      CONNIE CHONG, Individually and On )          Case No.
 12   Behalf of All Others Similarly Situated )
                                              )    CLASS ACTION
 13                                           )
      vs.                                          COMPLAINT FOR:
 14                                           )    (1) VIOLATION OF CAL. BUS. &
                                              )
 15   NESTLE WATERS NORTH                     )    PROF. CODE §17200: Unlawful
      AMERICA INC., and DOES 1 through )           Conduct
 16   10.                                     )    (2) VIOLATION OF CAL. BUS. &
 17
                                              )    PROF. CODE §17200 Unfair Conduct
                                              )    (3) VIOLATION OF CAL. BUS. &
 18   Defendants.                             )    PROF. CODE §17500 et seq.
                                              )
 19                                           )    (4) VIOLATION OF CAL. CIVIL
                                              )    CODE §1750 et seq.
 20                                           )    (5) UNJUST ENRICHMENT/
 21                                           )    BREACH OF QUASI CONTRACT
                                              )
 22
 23
 24
 25
 26
 27

 28
                                          1 (COMPLAINT)
Case 2:19-cv-10901-DMG-KS Document 1 Filed 12/27/19 Page 2 of 31 Page ID #:2



  1
      1.       Plaintiff Connie Chong (“Plaintiff”), individually and on behalf of all others
  2
      similarly situated, bring this Class Action Complaint against NESTLE WATERS
  3   NORTH AMERICA INC. (“NESTLE” or “Defendant”), and on the basis of
  4   personal knowledge, information and belief, and investigation of counsel, alleges
  5   as follows.
  6
  7   INTRODUCTION
  8
  9   2.       This action deals with a water bottle product by Defendant: ARROWHEAD
 10   100% MOUNTAIN SPRING WATER (“the NESTLE Product”). At all relevant
 11   times, Plaintiff bought the NESTLE Product from convenient stores and grocery
 12   markets in Los Angeles, California, including Target, Costco, Hannam Chain,
 13   Galleria Market, and Smart & Final.
 14   3.       The NESTLE Product is a bottled water line that Defendant manufactures,
 15   markets, and sells.
 16   4.       When Plaintiff purchased the NESTLE Product bottles of various sizes

 17
      including 355 mL, 500 mL, and 2.5 GAL, she did not read the backside of the

 18
      label. In the front label of the bottles, the statement of “ARROWHEAD 100%
      MOUNTAIN SPRING WATER” was provided with the background picture of the
 19
      Arrowhead mountain and the lake in front of the mountain. Based on the
 20
      presentations in the front label, Plaintiff reasonably believed the NESTLE Product
 21
      was from the springs in the Arrowhead mountain. Plaintiff would not have
 22
      purchased the NESTLE Product bottles had she known that the spring water might
 23
      not be from the arrowhead mountain. Plaintiff would not have purchased the
 24
      NESTLE Product absent the misrepresentation depicted with the picture of the
 25
      label.
 26
      5.       In the backside of the label of the NESTLE Product bottle, the source of
 27
      spring water was not prominently placed thereon with such conspicuousness (as
 28
                                           2 (COMPLAINT)
Case 2:19-cv-10901-DMG-KS Document 1 Filed 12/27/19 Page 3 of 31 Page ID #:3



  1
      compared with other words, statements, designs, or devices, in the labeling), and is
  2
      not easily legible.
  3   6.    The backside label of the NESTLE Product bottle lists the source
  4   information as:
  5
  6         SOURCES: SOUTHERN PACIFIC SPRING, RIVERSIDE
            COUNTY, CA; ARROWHEAD SPRINGS, SAN BERNARDINO
  7
            COUNTY, CA; LONG POINT RANCH, RUNNING SPRING, CA;
  8         PALOMAR MOUNTAIN GRANITE SPRINGS (PMGS),
            PALOMAR, CA; DEER CANYON SPRINGS, SAN BERNARDINO
  9
            COUNTY, CA AND/OR COYOTE SPRINGS, INYO COUNTY,
 10         CA.
 11
 12         The sources of the spring water include six (6) locations. Arrowhead
 13   Springs is one of them.
 14
 15   Plaintiff’s Reliance on Defendant’s Unlawful, False, and Misleading

 16
      Presentations in the Label of the NESTLE Product

 17
      7.    Plaintiff read and relied on the misleading statements of ARROWHEAD
 18
      100% MOUNTAIN SPRING WATER with the picture of the Arrowhead
 19
      mountain and the lake in the front label of the NESTLE Product bottle.
 20
      8.    Based on this reliance, Plaintiff believed the NESTLE Product was from the
 21
      springs in the arrowhead mountain.
 22
      9.    Plaintiff would not have purchased the NESTLE Product absent the
 23
      misrepresentation depicted in the picture of the label.
 24
      10.   In fact, Plaintiff bought the NESTLE Product bottles which were prohibited
 25
      from introduction into commerce because they were misbranded. Plaintiff suffered
 26
      damages in an amount to equal to the amounts she paid for the NESTLE Product
 27
      bottles she purchased.
 28
                                         3 (COMPLAINT)
Case 2:19-cv-10901-DMG-KS Document 1 Filed 12/27/19 Page 4 of 31 Page ID #:4



  1
      11.   By engaging in false and misleading marketing, Defendant reaped, and
  2
      continues to reap, increased sales and profits.
  3   12.   Defendant knows that the label of the NESTLE Product it markets is
  4   material to consumer’s decision to purchase the NESTLE Product.
  5   13.   Defendant deliberately cultivated the misrepresentations through its
  6   marketing of the NESTLE Product bottles.
  7   14.   Plaintiff’s claim is essentially that, because defendant’s label on the
  8   NESTLE Product bottles did not comply with state and/or federal requirements
  9   regarding the source location, she could not see or did not understand the source
 10   information, and therefore was misled by the unlawful packaging and purchased
 11   the water bottles based thereon. Defendant’s bottles are misbranded and
 12   unmarketable. Plaintiff was misled as a result of the misbranding and suffered
 13   economic injury because she purchased the products she otherwise would not have.
 14   15.   She would purchase the products as long as Defendant repairs the label
 15   complying with state and/or federal requirements, or Defendant presents accurate
 16   source location of the Arrowhead mountain.

 17
 18
      NATURE OF THE ACTION

 19
      16.   Plaintiff brings this class action on behalf of herself and all other similarly
 20
      situated consumers who purchased the NESTLE Product asserting claims under
 21
      California’s Unfair Competition Law, Cal. Bus. & Prof. Code §17200, et seq.
 22
      (“UCL” or “§17200”); the Consumer Legal Remedies Act, Cal. Civ. Code §1750,
 23
      et seq. (“CLRA”); the False Advertising Law, Cal. Bus & Prof. Code §17500, et
 24
      seq. (“FAL” or “17500”); Unjust Enrichment/Breach of Quasi Contract.
 25
      17.   Plaintiff seeks damages and equitable relief on behalf of herself and the
 26
      Class, which relief includes, but is not limited to, the following: their monetary
 27
      damages; restitution; refunding Plaintiff and class members the full amount paid
 28
                                         4 (COMPLAINT)
Case 2:19-cv-10901-DMG-KS Document 1 Filed 12/27/19 Page 5 of 31 Page ID #:5



  1
      for the NESTLE Product; injunctive relief for an order enjoining Defendant from
  2
      falsely marketing and advertising the NESTLE Product; punitive damages; costs
  3   and expenses, including attorneys’ and expert fees; interest; and any additional
  4   relief that this Court determines to be necessary or appropriate to provide complete
  5   relief to Plaintiff and the Class.
  6   18.   Plaintiff also seeks public injunctive relief that has the primary purpose and
  7   effect of prohibiting unlawful acts that threaten future injury to the general public.
  8   Class certification is not required for “public” injunctive relief under the UCL,
  9   FAL, and CLRA. (see McGill v. Citibank, N.A., 2 Cal. 5th 945 (2017).)
 10
 11   JURISDICTION AND VENUE
 12
 13   19.   This Court also has original jurisdiction over this action under the Class
 14   Action Fairness Act of 2005, 28 U.S.C. § 1332(d)(2) (“CAFA”), as to the named
 15   Plaintiff and every Class Member, because the proposed Class contains more than
 16   100 members, the aggregate amount in controversy exceeds $5 million, and Class

 17
      Members reside across the United States and are therefore diverse from Defendant.

 18
      20.   The Court has supplemental jurisdiction over Plaintiff’s state law claims
      pursuant to 28 U.S.C. §1367(a). Plaintiff has filed affidavits showing that this
 19
      action has been commenced in a proper county pursuant to Cal. Civ. Code
 20
      §1780(d).
 21
      21.   This Court has personal jurisdiction over Defendant because it has
 22
      significant minimum contacts with this State, and intentionally availed itself of the
 23
      laws of California by transacting a substantial amount of business throughout the
 24
      State and this District, including but not limited to, the promotion, marketing,
 25
      advertising, and sale of the NESTLE Product throughout California and Los
 26
      Angeles County, and on the Internet to consumers located throughout California
 27
      and Los Angeles County.
 28
                                           5 (COMPLAINT)
Case 2:19-cv-10901-DMG-KS Document 1 Filed 12/27/19 Page 6 of 31 Page ID #:6



  1
      22.    Venue is proper under 18 U.S.C. § 1965(a), because Defendant is subject to
  2
      personal jurisdiction in this District as alleged above, and Defendant has agents
  3   located in this District.
  4
  5   PARTIES
  6
  7   23.    Plaintiff Connie Chong (“Plaintiff”) is a resident of the state of California.
  8   At all relevant times since 2015, Plaintiff learned about the NESTLE Product when
  9   she saw the label of the NESTLE Product displayed in grocery stores in Los
 10   Angeles, California, and the photos of the NESTLE Product bottle in the
 11   advertisements in google website, and the NESTLE website,
 12   https://www.arrowheadwater.com/products?_ga=2.135381490.270589502.157698
 13   5872-2131123486.1576985872#spring-water. Plaintiff purchased the NESTLE
 14   Product in reliance on the Defendant’s misleading labels and the advertisements.
 15   24.    On information and belief, Defendant NESTLE WATERS NORTH
 16   AMERICA INC. (“NESTLE” or “Defendant”) is a corporation with its principal

 17
      place of business in Connecticut, 900 LONG RIDGE ROAD, BUILDING #2,

 18
      STAMFORD, CT 06902.
      25.    The true names and capacities, whether individual, corporate, associate, or
 19
      otherwise, of defendants sued herein as DOES 1 through 10 are unknown to
 20
      Plaintiff, who therefore sues the DOE defendants by such fictitious names.
 21
      Plaintiff will amend this complaint to show true names and capacities when they
 22
      have been ascertained. Defendants will refer to NESTLE and DOES 1 through 10.
 23
      26.    Defendant deliberately cultivated the misleading statements through its
 24
      marketing of the NESTLE Product.
 25
      //
 26
      //
 27

 28
                                          6 (COMPLAINT)
Case 2:19-cv-10901-DMG-KS Document 1 Filed 12/27/19 Page 7 of 31 Page ID #:7



  1
      NESTLE’S VIOLATIONS OF FEDERAL STATUTES AND
  2
      REGULATIONS
  3
  4   27.      To prove a false advertising claim, a plaintiff must show a false or
  5   misleading description of fact or representation of fact by the defendant in a
  6   commercial advertisement about its own or another’s product. NESTLE’s
  7   misrepresentation of the source of ARROWHEAD 100% MOUNTAIN SPRING
  8   WATER in its label is sufficient to state the formal element of a false advertising
  9   claim.
 10   28.      In the context of an unlawful-prong claim, a plaintiff must establish that a
 11   defendant engaged in unlawful conduct, i.e., violated a federal, state or municipal
 12   statute, ordinance or regulation, and that, as a result of the defendant’s unlawful
 13   conduct, the plaintiff suffered an injury in fact and has lost money or property.
 14   29.      The United States Federal Food, Drug, and Cosmetic Act (“FDCA”) gives
 15   the U.S. Food and Drug Administration (“FDA”) authority to promulgate
 16   regulations to enforce the provisions of the FDCA. 21 USC § 371. The FDA has

 17
      promulgated regulations governing misbranding of food and providing that food is

 18
      misbranded if its label expresses or implies a geographical origin of the food or
      any ingredient of the food except when such representation is either: (1) A truthful
 19
      representation of geographical origin.
 20
      30.      The FDA published its final rule on bottled water on November 13, 1995.
 21
      Beverages: Bottled Water, 60 Fed.Reg. 57,076 (Nov. 13, 1995). Responding to a
 22
      comment stating that “it would be misleading if a country setting is shown on the
 23
      label, including lakes or ponds, and the product is drinking water processed from
 24
      municipal supplies via reverse osmosis systems [i.e., purified water],” the FDA
 25
      responded:
 26
 27

 28
                                           7 (COMPLAINT)
Case 2:19-cv-10901-DMG-KS Document 1 Filed 12/27/19 Page 8 of 31 Page ID #:8



  1
            FDA agrees that the use of certain graphics on a label of bottled water
  2
            may be misleading to consumers if the source of the water is different
  3         than the source depicted or implied. For example, a country setting
  4         on a label may mislead consumers into believing that the product is
  5         spring water when it is not. Section 403(a) of the act specifically
  6         states that a food shall be deemed to be misbranded if its labeling is
  7         false or misleading in any particular. If a product is from a
  8         community water system, the label must clearly disclose this fact
  9         except as provided in § 165.110(a)(3)(ii).” Id. at 57,104 (emphasis
 10         added).
 11
 12   31.   21 C.F.R. §101.18 (c) provides that: “Among representations in the labeling
 13   of a food which render such food misbranded is any representation that expresses
 14   or implies a geographical origin of the food or any ingredient of the food except
 15   when such representation is either: (1) A truthful representation of geographical
 16   origin.”

 17   32.   The FDA standard of identity imposes detailed requirements on the use of

 18
      the “spring water” nomenclature, including “the location of the spring.” 21 C.F.R.
      §165.110(a)(2)(vi). The FDA’s spring water Identity Standard also includes two
 19
      labeling requirements. First, “the location of the spring shall be identified” on each
 20
      water bottle label. 21 C.F.R. § 165.110(a)(2)(vi). Use of the term “spring water”
 21
      on bottled water is regulated by the FDA. FDA regulations at 21 C.F.R. §
 22
      165.110(a)(2)(vi) specifically define the term:
 23
 24
            “The name of water derived from an underground formation from
 25
            which water flows naturally to the surface of the earth may be “spring
 26
            water.” Spring water shall be collected only at the spring or through a
 27
            bore hole tapping the underground formation feeding the spring.
 28
                                         8 (COMPLAINT)
Case 2:19-cv-10901-DMG-KS Document 1 Filed 12/27/19 Page 9 of 31 Page ID #:9



  1
            There shall be a natural force causing the water to flow to the surface
  2
            through a natural orifice. The location of the spring shall be
  3         identified. Spring water collected with the use of an external force
  4         shall be from the same underground stratum as the spring, as shown
  5         by a measurable hydraulic connection using a hydrogeologically valid
  6         method between the bore hole and the natural spring, and shall have
  7         all the physical properties, before treatment, and be of the same
  8         composition and quality, as the water that flows naturally to the
  9         surface of the earth. If spring water is collected with the use of an
 10         external force, water must continue to flow naturally to the surface of
 11         the earth through the spring’s natural orifice. Plants shall
 12         demonstrate, on request, to appropriate regulatory officials, using a
 13         hydrogeologically valid method, that an appropriate hydraulic
 14         connection exists between the natural orifice of the spring and the
 15         bore hole.” (Emphasis added.)
 16
 17
      33.   21 U.S.C. § 343 provides that a “food shall be deemed misbranded” if, inter

 18
      alia, it contains a “false or misleading label,” § 343(a); if information required on
      the label is “not prominently placed” on the label in comparison with other words,
 19
      § 343(f).
 20
      34.   The misbranded products are in violation of section 403 of the Federal Food,
 21
      Drug, and Cosmetic Act (the Act) [21 U.S.C. § 343] and its implementing
 22
      regulations found in Title 21, Code of Federal Regulations, Part 101 (21 CFR 101).
 23
      35.   21 U.S.C. 331(a) prohibits the introduction or delivery for introduction into
 24
      interstate commerce of any food, drug, device, tobacco product, or cosmetic that is
 25
      adulterated or misbranded.
 26
      36.   No state or political subdivision of a State may directly or indirectly
 27
      establish under any authority or continue in effect as to any food in interstate
 28
                                         9 (COMPLAINT)
Case 2:19-cv-10901-DMG-KS Document 1 Filed 12/27/19 Page 10 of 31 Page ID #:10



   1
       commerce: “any requirement respecting any claim of the type described in section
   2
       343(r)(1) of this title, made in the label or labeling of food that is not identical to
   3   the requirement of section 343(r) of this title . . . .” (21 U.S.C. § 343-1(a) (5))
   4
   5   DEFENDANT NESTLE’S VIOLATIONS OF CALIFORNIA STATUTES
   6   AND REGULATIONS
   7
   8   37.   By manufacturing, advertising, distributing, and selling misbranded product,
   9   ARROWHEAD 100% MOUNTAIN SPRING WATER, Defendant NESTLE has
  10   violated California Health & Safety Code Sections 110660, and 110705. In
  11   addition, Defendant has violated the standards set by 21 U.S.C. § 343 and its
  12   implementing regulations found in Title 21, Code of Federal Regulations, Part 101
  13   (21 CFR 101), all of which have been adopted by reference into the Sherman Law,
  14   California Health and Safety Code.
  15   38.   California Health and Safety Code §111185 states that:
  16   “Any bottler, distributor, vendor of bottled water, or owner or operator of any

  17
       water-vending machine or retail water facility, whose corporate name or trademark

  18
       contains the words “spring” or “springs,” or any derivative of either of these
       words, or “well,” “artesian well,” or “natural” shall label each bottle or vending
  19
       machine with the source of the water in typeface at least equal to the size of the
  20
       typeface of the corporate name or trademark, if the source of the bottled or
  21
       vended water is different from the source stated in the corporate name or
  22
       trademark. Retail water facilities that do not provide labeled containers shall post,
  23
       in a location readily visible to consumers, a sign conveying required label
  24
       information.” (Emphasis Added.)
  25
       39.   NESTLE violated California Health and Safety Code §111185. NESTLE’s
  26
       source of Arrowhead 100% Mountain Spring Water was not in typeface at least
  27
       equal to the size of the typeface of the corporate name.
  28
                                           10 (COMPLAINT)
Case 2:19-cv-10901-DMG-KS Document 1 Filed 12/27/19 Page 11 of 31 Page ID #:11



   1
       40.   California’s Sherman Laws adopt the federal labeling requirements as the
   2
       food labeling requirements of the state. Cal. Health & Safety Code § 110100 (“All
   3   food labeling regulations and any amendments to those regulations adopted
   4   pursuant to the federal act, in effect on January 1, 1993, or adopted on or after that
   5   date shall be the food regulations of this state.”).
   6   (1) Any food is misbranded if its labeling is false or misleading in any particular,
   7   Cal. Health & Safety Code § 110660;
   8   (2) Any food is misbranded if any word, statement, or other information required
   9   to appear on the label or labeling is not prominently placed upon the label or
  10   labeling with conspicuousness, as compared with other words, statements, designs,
  11   or devices in the labeling and in terms as to render it likely to be read and
  12   understood by the ordinary individual under customary conditions of purchase and
  13   use, id. § 110705.
  14   41.   California Health and Safety Code § 110390 states that: “It is unlawful for
  15   any person to disseminate any false advertisement or any food ….. An
  16   advertisement is false if it is false or misleading in any particular.”

  17
       42.   California Health and Safety Code § 110395 states that: “It is unlawful for

  18
       any person to manufacture, sell, deliver, hold, or offer for sale any food ….. that is
       falsely advertised.”
  19
       43.   California Health and Safety Code § 110398 states that: “It is unlawful for
  20
       any person to advertise any food, drug, device, or cosmetic that is adulterated or
  21
       misbranded.”
  22
       44.   The Sherman Food Drug Cosmetic Law, Health and Safety Code Sections
  23
       111070 to 111198 govern the bottling and vending of water in California.
  24
       45.   California Health and Safety Code §111170 states that: “(f) Each container
  25
       of bottled water sold at retail or wholesale in this state in a beverage container shall
  26
       include on its label, or on an additional label affixed to the bottle, or on a package
  27
       insert or attachment, all the following:…. …… (2) The source of the bottled
  28
                                           11 (COMPLAINT)
Case 2:19-cv-10901-DMG-KS Document 1 Filed 12/27/19 Page 12 of 31 Page ID #:12



   1
       water, in compliance with applicable state and federal regulations.” (Emphasis
   2
       added.) Defendant NESTLE has violated California Health & Safety Code Section
   3   §111170.
   4   46.   California Civil Code §1770(a): The following unfair methods of
   5   competition and unfair or deceptive acts or practices undertaken by any person in a
   6   transaction intended to result or that results in the sale or lease of goods or services
   7   to any consumer are unlawful: (2) Misrepresenting the source, sponsorship,
   8   approval, or certification of goods or services; (4) Using deceptive representations
   9   or designations of geographic origin in connection with goods or services.
  10   Defendant NESTLE has violated California Civil Code §1770(a).
  11
  12   CLASS ACTION ALLEGATIONS
  13
  14   47.   Pursuant to Rule 23(a) and (b)(2) of the Federal Rules of Civil Procedure,
  15   Plaintiff brings this action individually and on behalf of a proposed class defined as
  16   follows:

  17
  18
       The Nationwide Injunctive Relief Class. All persons residing in the United
       States and its territories who purchased one or more water bottles sold by NESTLE
  19
       with label containing statements of “100% MOUNTAIN SPRING WATER” and
  20
  21         “SOURCES: SOUTHERN PACIFIC SPRING, RIVERSIDE
  22
             COUNTY, CA; ARROWHEAD SPRINGS, SAN BERNARDINO
             COUNTY, CA; LONG POINT RANCH, RUNNING SPRING, CA;
  23         PALOMAR MOUNTAIN GRANITE SPRINGS (PMGS),
  24         PALOMAR, CA; DEER CANYON SPRINGS, SAN BERNARDINO
             COUNTY, CA AND/OR COYOTE SPRINGS, INYO COUNTY,
  25         CA.”
  26
  27

  28
                                          12 (COMPLAINT)
Case 2:19-cv-10901-DMG-KS Document 1 Filed 12/27/19 Page 13 of 31 Page ID #:13



   1
       for their own use, and not for resale, since January, 2016. Plaintiff asks the Court
   2
       to adjudicate only liability, declaratory relief, and injunctive relief through the
   3   Injunctive Relief Class; the Injunctive Relief Class does not seek any form of
   4   monetary relief.
   5
   6   California Subclass for The Injunctive Relief. All persons residing in the state
   7   of California who purchased one or more water bottles sold by NESTLE for their
   8   own use, and not for resale, since January, 2016, with label containing statements
   9   of “100% MOUNTAIN SPRING WATER” and
  10
             “SOURCES: SOUTHERN PACIFIC SPRING, RIVERSIDE
  11         COUNTY, CA; ARROWHEAD SPRINGS, SAN BERNARDINO
  12         COUNTY, CA; LONG POINT RANCH, RUNNING SPRING, CA;
             PALOMAR MOUNTAIN GRANITE SPRINGS (PMGS),
  13         PALOMAR, CA; DEER CANYON SPRINGS, SAN BERNARDINO
  14         COUNTY, CA AND/OR COYOTE SPRINGS, INYO COUNTY,
             CA.”
  15
  16
       Plaintiff asks the Court to adjudicate only liability, declaratory relief, and
  17
       injunctive relief through the Injunctive Relief Class; the Injunctive Relief Class
  18
       does not seek any form of monetary relief.
  19
  20
       48.   Additionally, pursuant to Rule 23(a) and (b)(3), Plaintiff brings this action
  21   individually and on behalf of a proposed class (the “Monetary Relief Class”)
  22   defined as follows:
  23
  24   The Nationwide Monetary Relief Class. All persons residing in the United
  25   States and its territories who purchased one or more water bottles sold by NESTLE
  26   with label containing statements of “100% MOUNTAIN SPRING WATER” and
  27

  28
                                          13 (COMPLAINT)
Case 2:19-cv-10901-DMG-KS Document 1 Filed 12/27/19 Page 14 of 31 Page ID #:14



   1         “SOURCES: SOUTHERN PACIFIC SPRING, RIVERSIDE
   2         COUNTY, CA; ARROWHEAD SPRINGS, SAN BERNARDINO
             COUNTY, CA; LONG POINT RANCH, RUNNING SPRING, CA;
   3         PALOMAR MOUNTAIN GRANITE SPRINGS (PMGS),
   4         PALOMAR, CA; DEER CANYON SPRINGS, SAN BERNARDINO
             COUNTY, CA AND/OR COYOTE SPRINGS, INYO COUNTY,
   5         CA.”
   6
   7   for their own use, and not for resale, since January, 2016. Plaintiff asks the Court
   8   to adjudicate all remedies through Monetary Relief Class.
   9
  10   California Subclass for The Monetary Relief Class. All persons residing in the
  11   state of California who purchased one or more water bottles sold by NESTLE for
  12   their own use, and not for resale, since January, 2016, with label containing
  13   statements of “100% MOUNTAIN SPRING WATER” and
  14
             “SOURCES: SOUTHERN PACIFIC SPRING, RIVERSIDE
  15         COUNTY, CA; ARROWHEAD SPRINGS, SAN BERNARDINO
             COUNTY, CA; LONG POINT RANCH, RUNNING SPRING, CA;
  16
             PALOMAR MOUNTAIN GRANITE SPRINGS (PMGS),
  17         PALOMAR, CA; DEER CANYON SPRINGS, SAN BERNARDINO
             COUNTY, CA AND/OR COYOTE SPRINGS, INYO COUNTY,
  18
             CA.”
  19
  20   Plaintiff asks the Court to adjudicate all remedies through Monetary Relief Class.
  21
  22   49.   Collectively, the Injunctive Relief Class, the Monetary Relief Class, and the
  23   California Subclass are the “Class.”
  24   50.   This action is properly brought as a class action for violations of California’s

  25   Unfair Competition Law, Cal. Bus. & Prof. Code §17200 (“UCL”), California’s

  26
       Consumers Legal Remedies Act, Cal. Civ. Code §1750 (“CLRA”), California’s

  27
       False Advertising Law, Cal. Civ. Code §17500 (“FAL”), and Unjust Enrichment/
       Breach of Quasi Contract, for the following reasons:
  28
                                         14 (COMPLAINT)
Case 2:19-cv-10901-DMG-KS Document 1 Filed 12/27/19 Page 15 of 31 Page ID #:15



   1
   2
       (a) The proposed Class is so numerous and geographically dispersed throughout
   3   the United States that the joinder of all class members is impracticable. While
   4   Plaintiff does not know the exact number and identity of all Class Members,
   5   Plaintiff is informed and believes that there are thousands. The precise number of
   6   Class Members can be ascertained through discovery;
   7
   8   (b) The disposition of Plaintiff’s and proposed Class Members’ claims in a class
   9   action will provide substantial benefits to both the parties and the Court;
  10
  11   (c) The proposed Class is ascertainable and there is a well-defined community of
  12   interest in the questions of law or fact alleged herein since the rights of each
  13   proposed Class member were infringed or violated in the same fashion;
  14
  15   (d) There are questions of law and fact common to the proposed class which
  16   predominate over any questions that may affect particular Class Members. Such

  17
       common questions of law and fact include, but are not limited to:

  18
             (1) Whether Defendant’s conduct was unlawful;
             (2) Whether Defendant’s conduct was unfair;
  19
             (3) Whether Defendant’s advertising and labeling is likely to mislead the
  20
             public;
  21
             (4) Whether Defendant’s conduct was misleading;
  22
             (5) Whether Defendant violated California’s Unfair Competition Law, Cal.
  23
             Bus. & Prof. Code §17200 (“UCL”);
  24
             (6) Whether Defendant violated California’s Consumers Legal Remedies
  25
             Act, Cal. Civ. Code §1750 (“CLRA”);
  26
             (7) Whether Defendant violated California’s False Advertising Law, Cal.
  27
             Civ. Code §17500 (“FAL”);
  28
                                          15 (COMPLAINT)
Case 2:19-cv-10901-DMG-KS Document 1 Filed 12/27/19 Page 16 of 31 Page ID #:16



   1
             (8) Whether Defendant received purchase monies from Plaintiff and class
   2
             members that they unjustly received;
   3         (9) Whether Plaintiff and Class Members have been harmed and the proper
   4         measure of relief;
   5         (10) Whether Plaintiff and Class Members are entitled to an award of
   6         punitive damages, attorneys’ fees and expenses against Defendants; and
   7         (11) Whether, as a result of Defendant’s misconduct, Plaintiff and Class
   8         Members are entitled to equitable relief, and if so, the nature of such relief;
   9
  10   (e) Plaintiff's claims are typical of the claims of the members of the proposed
  11   Class. Plaintiff and Class Members have been injured by the same wrongful
  12   practices of Defendant. Plaintiff's claims arise from the same practices and
  13   conduct that give rise to the claims of all Class Members and are based on the
  14   same legal theories;
  15
  16   (f) Plaintiff will fairly and adequately protect the interests of the Class in that she

  17
       has no interests antagonistic to those of the other Class Members, and Plaintiff has

  18
       retained attorneys experienced in consumer class actions and complex litigation as
       counsel;
  19
  20
       (g) A class action is superior to other available methods for the fair and efficient
  21
       adjudication of this controversy for at least the following reasons: (i) Given the
  22
       size of individual Class Member’s claims and the expense of litigating those
  23
       claims, few, if any, Class Members could afford to or would seek legal redress
  24
       individually for the wrongs Defendant committed against them and absent Class
  25
       Members have no substantial interest in individually controlling the prosecution of
  26
       individual actions; (ii) This action will promote an orderly and expeditious
  27

  28
                                           16 (COMPLAINT)
Case 2:19-cv-10901-DMG-KS Document 1 Filed 12/27/19 Page 17 of 31 Page ID #:17



   1
       administration and adjudication of the proposed Class claims, economies of time,
   2
       effort and resources will be fostered and uniformity of decisions will be insured;
   3   (iii) Without a class action, Class Members will continue to suffer damages, and
   4   Defendant’s violations of law will proceed without remedy while Defendant
   5   continues to reap and retain the proceeds of their wrongful conduct; and (iv)
   6   Plaintiff knows of no difficulty that will be encountered in the management of this
   7   litigation which would preclude class certification.
   8
   9   51.   Address information for the Class Members may be used for the purpose of
  10   providing notice of the class action.
  11   52.   Plaintiff seeks damages and equitable relief on behalf of the Class on
  12   grounds generally applicable to the entire proposed Class.
  13
  14                                  First Cause of Action
  15     Violation of California’s Unfair Competition Law, California Business and
  16              Professions Code § 17200 et seq. Unlawful Conduct Prong

  17                  (By Plaintiff Connie Chong, on Behalf of the Class)

  18
       53.   Plaintiff re-alleges and incorporates by reference the above allegations
  19
       contained in the paragraphs above as if fully set forth herein.
  20
       54.   Defendant violated Cal. Bus. & Prof. Code §17200’s prohibition against
  21
       engaging in an “unlawful” business act or practice by selling the NESTLE Product.
  22
       Defendant NESTLE violated 21 C.F.R. §101.18 (c); 21 C.F.R. §165.110(a)(2)(vi);
  23
       21 U.S.C. § 343(a), 343(f); 21 U.S.C. 331(a); California Health & Safety Code
  24
       §§110660, 110705, 111185, 110660, 110390, 110395, 110398, 111170; California
  25
       Civil Code §1770(a)(2), (4).
  26
       55.   Defendant misleadingly advertises the NESTLE Product in its label and
  27
       websites showing the photo of the NESTLE Product bottles. Defendant violated
  28
                                          17 (COMPLAINT)
Case 2:19-cv-10901-DMG-KS Document 1 Filed 12/27/19 Page 18 of 31 Page ID #:18



   1
       Cal. Bus. & Prof. Code §17200’s prohibition against engaging in an “unlawful”
   2
       business act or practice by, inter alia, making the material misrepresentations
   3   regarding the NESTLE Products under 1750 et seq. (the CLRA) and Cal. Bus. &
   4   Prof. Code §17500 (FAL).
   5   56.   Plaintiff seeks equitable relief on behalf of herself and the Class, which
   6   relief includes, but is not limited to, the following: restitution; refunding Plaintiff
   7   and class members the full amount paid for the NESTLE Product; injunctive relief
   8   for an order enjoining Defendant from falsely marketing and advertising the
   9   NESTLE Product; punitive damages; costs and expenses, including attorneys’ and
  10   expert fees; interest; and any additional relief that this Court determines to be
  11   necessary or appropriate to provide complete relief to Plaintiff and the Class.
  12   Plaintiff seeks public injunctive relief that has the primary purpose and effect of
  13   prohibiting unlawful acts that threaten future injury to the general public. Class
  14   certification is not required for “public” injunctive relief under the UCL, FAL, and
  15   CLRA. (see McGill v. Citibank, N.A., 2 Cal. 5th 945 (2017).)
  16
  17                                  Second Cause of Action

  18
         Violation of California’s Unfair Competition Law, California Business and
                   Professions Code § 17200 et seq. Unfair Conduct Prongs
  19
                      (By Plaintiff Connie Chong, on Behalf of the Class)
  20
  21
       57.   Plaintiff re-alleges and incorporates by reference the above allegations
  22
       contained in the paragraphs above as if fully set forth herein.
  23
       58.   The foregoing conduct also constitutes “unfair” business acts and practices
  24
       within the meaning of Cal. Bus. & Prof. Code §17200. Defendant’s practices
  25
       offend public policy and are unethical, oppressive, unscrupulous and violate the
  26
       laws stated. Defendant’s conduct caused and continues to cause substantial injury
  27
       to Plaintiff and Class Members.
  28
                                           18 (COMPLAINT)
Case 2:19-cv-10901-DMG-KS Document 1 Filed 12/27/19 Page 19 of 31 Page ID #:19



   1
       59.   Defendant’s labeling and advertising of the NESTLE Product is likely to
   2
       mislead reasonable consumers that the location of the spring is the Arrowhead
   3   mountain.
   4   60.   Defendant either knew or reasonably should have known that the claims on
   5   the labels of the NESTLE Product were likely to mislead reasonable consumers.
   6   61.   In accordance with California Business & Professions Code section 17203,
   7   Plaintiff seeks an order enjoining Defendant from continuing to sell the NESTLE
   8   Product through unlawful, and unfair acts and practices and to commence a
   9   corrective advertising and labeling campaign.
  10   62.   Plaintiff seeks equitable relief on behalf of herself and the Class, which
  11   relief includes, but is not limited to, the following: restitution; refunding Plaintiff
  12   and class members the full amount paid for the NESTLE Product; injunctive relief
  13   for an order enjoining Defendant from falsely marketing and advertising the
  14   NESTLE Product; punitive damages; costs and expenses, including attorneys’ and
  15   expert fees; interest; and any additional relief that this Court determines to be
  16   necessary or appropriate to provide complete relief to Plaintiff and the Class.

  17
       Plaintiff seeks public injunctive relief that has the primary purpose and effect of

  18
       prohibiting unlawful acts that threaten future injury to the general public. Class
       certification is not required for “public” injunctive relief under the UCL, FAL, and
  19
       CLRA. (see McGill v. Citibank, N.A., 2 Cal. 5th 945 (2017).)
  20
  21
                                       Third Cause of Action
  22
        Violation of California’s False and Misleading Advertising Law, California
  23
                         Business and Professions Code § 17500 et seq.
  24
                      (By Plaintiff Connie Chong, on Behalf of the Class)
  25
  26
       63.   Plaintiff re-alleges and incorporates by reference the above allegations
  27
       contained in the paragraphs above as if fully set forth herein.
  28
                                           19 (COMPLAINT)
Case 2:19-cv-10901-DMG-KS Document 1 Filed 12/27/19 Page 20 of 31 Page ID #:20



   1
       64.   California Business & Professions Code §17500 prohibits various deceptive
   2
       practices in connection with the dissemination in any manner of representations
   3   which are likely to deceive and/or mislead members of the public to purchase
   4   products and services such as the NESTLE Product.
   5   65.   Defendant disseminated, through common advertising, misleading
   6   statements about the NESTLE Product and Defendant knew or should have known
   7   that the NESTLE Product’ label did not conform to the advertisements or
   8   representations regarding the NESTLE Product. Plaintiff and the Class relied upon
   9   the advertisements and misrepresentations to their detriment.
  10   66.   As alleged herein, Defendant, in its labeling and advertising of the NESTLE
  11   Product, makes misleading advertising claim, as it mislead consumers that the
  12   location of the spring is the Arrowhead mountain.
  13   67.   In reliance on these misleading advertising claims, Plaintiff and the members
  14   of the California Subclass purchased and used the NESTLE Product without the
  15   knowledge that the location of the spring may not be the Arrowhead mountain.
  16   68.   Defendant knew or should have known that the labeling and marketing of

  17
       the NESTLE Product was likely to mislead consumers.

  18
       69.   Plaintiff seeks equitable relief on behalf of herself and the Class, which
       relief includes, but is not limited to, the following: restitution; refunding Plaintiff
  19
       and class members the full amount paid for the NESTLE Product; injunctive relief
  20
       for an order enjoining Defendant from falsely marketing and advertising the
  21
       NESTLE Product; punitive damages; costs and expenses, including attorneys’ and
  22
       expert fees; interest; and any additional relief that this Court determines to be
  23
       necessary or appropriate to provide complete relief to Plaintiff and the Class.
  24
       Plaintiff seeks public injunctive relief that has the primary purpose and effect of
  25
       prohibiting unlawful acts that threaten future injury to the general public. Class
  26
       certification is not required for “public” injunctive relief under the UCL, FAL, and
  27
       CLRA. (see McGill v. Citibank, N.A., 2 Cal. 5th 945 (2017).)
  28
                                           20 (COMPLAINT)
Case 2:19-cv-10901-DMG-KS Document 1 Filed 12/27/19 Page 21 of 31 Page ID #:21



   1
   2
                                     Fourth Cause of Action
   3     Violation of California’s Consumers Legal Remedies Act, California Civil
   4                                   Code § 1750 et seq.
   5                  (By Plaintiff Connie Chong, on Behalf of the Class)
   6
   7   70.   Plaintiff re-alleges and incorporates by reference the above allegations
   8   contained in the paragraphs above as if fully set forth herein.
   9   71.   This cause of action arises under the Consumers Legal Remedies Act
  10   (“CLRA”), Cal. Civ. Code §1750, et seq. Plaintiff is a consumer as defined by
  11   Cal. Civ. Code §1761(d). Defendant’s NESTLE Product constitutes “product” as
  12   defined by Cal. Civ. Code §1761(a) and (b). At all times relevant hereto,
  13   Defendant constituted “persons” as that term is defined in Cal. Civ. Code §1761(c),
  14   and Plaintiff’s and Class Members’ purchases of the NESTLE Product constitute
  15   “transactions,” as that term is defined in Cal. Civ. Code §1761(e).
  16   72.   Defendant violated and continues to violate the CLRA by engaging in the

  17
       following deceptive practices specifically proscribed by Cal. Civ. Code §1770(a),

  18
       in transactions with Plaintiff and Class Members that were intended to result or
       which resulted in the sale of the NESTLE Product to consumers:
  19
  20
       (a) In violation of Cal. Civ. Code §1770(a)(2): Misrepresenting the source,
  21
       sponsorship, approval, or certification of goods or services;
  22
       (b) In violation of Cal. Civ. Code §1770(a)(4): Using deceptive representations or
  23
       designations of geographic origin in connection with goods or services.
  24
       (c) In violation of Cal. Civ. Code §1770(a)(5), Defendant’s acts and practices
  25
       constitute misrepresentations that the NESTLE Product in question have
  26
       characteristics, benefits or uses which they do not have;
  27

  28
                                          21 (COMPLAINT)
Case 2:19-cv-10901-DMG-KS Document 1 Filed 12/27/19 Page 22 of 31 Page ID #:22



   1
       (d) In violation of Cal. Civ. Code §1770(a)(7), Defendant misrepresented that the
   2
       NESTLE Product are of particular standard, quality and/or grade, when they are of
   3   another; and
   4   (e) In violation of Cal. Civ. Code §1770(a)(9), Defendant advertised the NESTLE
   5   Product with the intent not to sell them as advertised or represented.
   6   (f) In violation of Cal. Civ. Code §1770(a)(16), Defendant represented that “the
   7   subject of a transaction has been supplied in accordance with a previous
   8   representation when it has not.”
   9   73.   Defendant’s representations misleading and in violation of the CLRA.
  10   74.   In addition, pursuant to Civil Code §1780(a)(2), Plaintiff is entitled to, and
  11   therefore seek, a Court order enjoining the above-described wrongful acts and
  12   practices that violate Cal. Civ. Code §1770:
  13   (1) enjoining Defendant from continuing to engage in the deceptive practices
  14   described above;
  15   (2) requiring Defendant to provide public notice of the true nature of the NESTLE
  16   Product; and

  17
       (3) enjoining Defendant from such deceptive business practices in the future.

  18
             Plaintiff seeks public injunctive relief that has the primary purpose and
       effect of prohibiting unlawful acts that threaten future injury to the general public.
  19
       Class certification is not required for “public” injunctive relief under the UCL,
  20
       FAL, and CLRA. (see McGill v. Citibank, N.A., 2 Cal. 5th 945 (2017).)
  21
       75.   Plaintiff and the Class are also entitled to recover attorneys’ fees, costs,
  22
       expenses and disbursements pursuant to Cal. Civ. Code §§1780 and 1781.
  23
       76.   Pursuant to section 1782 of the CLRA, Plaintiff is hereby notifying
  24
       Defendant in writing of its particular violations of section 1770 of the CLRA and is
  25
       demanding, among other actions, that Defendant cease marketing the NESTLE
  26
       Product as set forth in detail above and correct, repair, replace, or otherwise rectify
  27
       the NESTLE Product that are in violation of section 1770 as set forth in detail
  28
                                          22 (COMPLAINT)
Case 2:19-cv-10901-DMG-KS Document 1 Filed 12/27/19 Page 23 of 31 Page ID #:23



   1
       above. (Exhibit 1.) If Defendant fails to respond to Plaintiff’s demand within 30
   2
       days of this notice, pursuant to section 1782 of the CLRA, Plaintiff will amend this
   3   Class Action Complaint to request, in addition to the above relief, statutory
   4   damages, actual damages, punitive damages, interest, and attorneys’ fees, pursuant
   5   to sections 1780 and 1781.
   6
   7                      Fifth Cause of Action: Unjust Enrichment
   8                  (By Plaintiff Connie Chong, on Behalf of the Class)
   9
  10   77.   Plaintiff re-alleges and incorporates by reference the above allegations
  11   contained in the paragraphs above as if fully set forth herein.
  12   78.   Plaintiff brings this claim for unjust enrichment on behalf of the Class.
  13   79.   As a direct and proximate result of Defendant’s acts set forth herein,
  14   Defendant has been unjustly enriched.
  15   80.   As a result of Defendant’s misleading labeling, advertising, marketing, and
  16   sales of the NESTLE Product, Defendant unjustly enriched itself at the expense of

  17
       Plaintiff and the Class members, through Plaintiff’s and the Class members’

  18
       payment of the purchase price for the products.
       81.   Under the circumstances, it would be against equity and good conscience to
  19
       permit Defendant to retain the ill-gotten benefits it received from Plaintiff and the
  20
       Class members, in light of the fact that the NESTLE Product that Plaintiff and the
  21
       Class members purchased were not what Defendant purported them to be. Thus, it
  22
       would be unjust or inequitable for Defendant to retain the benefit without
  23
       restitution to Plaintiff and the Class members for the monies paid to Defendant for
  24
       the NESTLE Product.
  25
       82.   Plaintiff and the Class members seek restitution of, disgorgement of, and/or
  26
       the imposition of a constructive trust upon all profits, benefits, and compensation
  27
       Defendant obtained from its improper conduct alleged herein.
  28
                                          23 (COMPLAINT)
Case 2:19-cv-10901-DMG-KS Document 1 Filed 12/27/19 Page 24 of 31 Page ID #:24



   1
   2
       PRAYER FOR RELIEF
   3         WHEREFORE, Plaintiff prays this Court enter a judgment against
   4   Defendant that:
   5   1.    This action be certified and maintained as a class action under Rule 23(b)(2)
   6   and (b)(3) of the Federal Rules of Civil Procedure and certify the proposed Class
   7   as defined, appointing Plaintiff as representatives of the Class, and appointing the
   8   attorneys and law firms representing Plaintiff as counsel for the Class;
   9   2.    Awards compensatory, statutory and/or punitive damages.
  10   3.    Awards Plaintiff and Class Members the costs of this action, including
  11   reasonable attorneys’ fees and expenses;
  12   4.    Orders Defendant to immediately cease its wrongful conduct as set forth
  13   above; enjoins Defendant from continuing to falsely market and advertise, conceal
  14   material information, and conduct business via the unlawful and unfair business
  15   acts and practices complained of herein; orders Defendant to engage in a corrective
  16   notice campaign, and requires Defendant to reimburse to Plaintiff and all Class

  17
       Members the purchase price paid for the NESTLE Product;

  18
       5.    Awards equitable monetary relief, including restitution and disgorgement of
       all ill-gotten gains, and the imposition of a constructive trust upon, or otherwise
  19
       restricting the proceeds of Defendant’s ill-gotten gains, to ensure that Plaintiff and
  20
       Class Members have an effective remedy;
  21
       6.    Awards pre-judgment and post-judgment interest at the legal rate; and
  22
       7.    Such further legal and equitable relief as this Court may deem just and
  23
       proper.
  24
       //
  25
       //
  26
       //
  27

  28
                                          24 (COMPLAINT)
Case 2:19-cv-10901-DMG-KS Document 1 Filed 12/27/19 Page 25 of 31 Page ID #:25



   1
       JURY TRIAL REQUESTED
   2
            Plaintiff demands a trial by jury on all issues so triable.
   3
   4   DATED: December 27, 2019                      LAW OFFICE OF JUAN HONG
   5                                                 /s/ Juan Hong
   6                                                 JUAN HONG
                                                     4199 Campus Drive Suite 550
   7
                                                     Irvine, CA 92612
   8                                                 Telephone: (949) 509-6505
                                                     Fax: (949) 335-6647
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27

  28
                                         25 (COMPLAINT)
Case 2:19-cv-10901-DMG-KS Document 1 Filed 12/27/19 Page 26 of 31 Page ID #:26
Case 2:19-cv-10901-DMG-KS Document 1 Filed 12/27/19 Page 27 of 31 Page ID #:27



   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25   EXHIBIT 1.
  26
  27

  28
                                     27 (COMPLAINT)
Case 2:19-cv-10901-DMG-KS Document 1 Filed 12/27/19 Page 28 of 31 Page ID #:28



                 Juan Hong, A Law Corp, Law Office of Juan Hong
                  4199 Campus Drive Suite 550, Irvine, CA 92612
                  Telephone: (949) 509-6505, Fax: (949) 335-6647

 December 27, 2019

 NESTLE WATERS NORTH AMERICA INC.
 900 LONG RIDGE ROAD, BUILDING #2
 STAMFORD, CT 06902.

 SUBJECT: CONNIE CHONG v. NESTLE WATERS NORTH AMERICA INC.

 Dear NESTLE WATERS NORTH AMERICA INC.:

        Our law firm represents Connie Chong and all other consumers similarly
 situated in an action against NESTLE WATERS NORTH AMERICA INC.
 (“Defendant”) arising out of, inter alia, misrepresentations by Defendant to
 consumers.

        When Plaintiff purchased the bottles of “ARROWHEAD 100%
 MOUNTAIN SPRING WATER” (“the NESTLE Product”), she did not read the
 backside of the label for the source of the spring water. In the front label of the
 bottles, the statement of the NESTLE Product was provided with the background
 picture of the Arrowhead mountain and the lake in front of the mountain. Based
 on the presentations in the front label, Plaintiff reasonably believed the NESTLE
 Product was from the springs in the Arrowhead mountain. Plaintiff would not
 have purchased the NESTLE Product bottles had she known that the spring water
 might not be from the arrowhead mountain. Plaintiff would not have purchased
 the NESTLE Product absent the misrepresentation depicted with the picture of the
 label.

       In the backside of the label of the NESTLE Product bottle, the source of
 spring water was not prominently placed thereon with such conspicuousness (as
 compared with other words, statements, designs, or devices, in the labeling), and is
 not easily legible. The backside label of the NESTLE Product bottle lists the
 source information as:

       SOURCES: SOUTHERN PACIFIC SPRING, RIVERSIDE
       COUNTY, CA; ARROWHEAD SPRINGS, SAN BERNARDINO
       COUNTY, CA; LONG POINT RANCH, RUNNING SPRING, CA;
                                          1
Case 2:19-cv-10901-DMG-KS Document 1 Filed 12/27/19 Page 29 of 31 Page ID #:29



       PALOMAR MOUNTAIN GRANITE SPRINGS (PMGS),
       PALOMAR, CA; DEER CANYON SPRINGS, SAN BERNARDINO
       COUNTY, CA AND/OR COYOTE SPRINGS, INYO COUNTY,
       CA.

       The sources of the spring water include six (6) locations. Arrowhead
 Springs is one of them. The spring water of the NESTLE Product might not be
 from the Arrowhead mountain. The product was likely misbranded. Plaintiff
 bought the NESTLE Product bottles which were prohibited from introduction into
 commerce because they were misbranded. Plaintiff suffered damages in an
 amount to equal to the amounts she paid for the NESTLE Product bottles she
 purchased.

        Plaintiff’s claim is essentially that, because defendant’s label of the
 NESTLE Product does not comply with state and federal requirements regarding
 the source of the spring water. Defendant’s product is misbranded and
 unmarketable. Plaintiff was misled as a result of the misbranding and suffered.
 Plaintiff Connie Chong and others similarly situated bring the full claims,
 including the facts and circumstances surrounding these claims, are detailed in the
 Class Action Complaint.

      Defendant’s representations are misleading and constitute unfair methods of
 competition and unlawful, unfair, and fraudulent acts or practices, undertaken by
 Defendant with the intent to induce the consuming public to purchase the NESTLE
 Product.

       Defendant violated and continues to violate the Consumers Legal Remedies
 Act (CLRA) by engaging in the following deceptive practices specifically
 proscribed by Cal. Civ. Code §1770(a), in transactions with Plaintiff and Class
 Members that were intended to result or which resulted in the sale or lease of
 goods or services to consumers:

 (a) In violation of Cal. Civ. Code §1770(a)(2): Misrepresenting the source,
 sponsorship, approval, or certification of goods or services;
 (b) In violation of Cal. Civ. Code §1770(a)(4): Using deceptive representations or
 designations of geographic origin in connection with goods or services.
 (c) In violation of Cal. Civ. Code §1770(a)(5), Defendant’s acts and practices
 constitute misrepresentations that the NESTLE Product in question have
 characteristics, benefits or uses which they do not have;


                                          2
Case 2:19-cv-10901-DMG-KS Document 1 Filed 12/27/19 Page 30 of 31 Page ID #:30



 (d) In violation of Cal. Civ. Code §1770(a)(7), Defendant misrepresented that the
 NESTLE Product are of particular standard, quality and/or grade, when they are of
 another;
 (e) In violation of Cal. Civ. Code §1770(a)(9), Defendant advertised the NESTLE
 Product with the intent not to sell them as advertised or represented;
 (f) In violation of Cal. Civ. Code §1770(a)(16), Defendant represented that “the
 subject of a transaction has been supplied in accordance with a previous
 representation when it has not.”

        While the Complaint constitutes sufficient notice of the claims asserted,
 pursuant to California Civil Code § 1782, we hereby demand on behalf of our
 client and all others similarly situated that Defendants immediately correct and
 rectify this violation of California Civil Code § 1770 by ceasing the misleading
 marketing campaign and ceasing dissemination of misleading information as
 described in the enclosed Complaint. In addition, Defendants should offer to
 refund the purchase price to all consumer purchasers of the NESTLE Product, plus
 reimbursement for interest, costs, and fees.

         Plaintiff will, after 30 days from the date of this letter, amend the Complaint
 without leave of Court, as permitted by California Civil Code § 1782, to include
 claims for actual and punitive damages (as may be appropriate) if a full and
 adequate response to this letter is not received. These damage claims also would
 include claims under the Consumers Legal Remedies Act. Thus, to avoid further
 litigation, it is in the interest of all parties concerned that Defendants address these
 violations immediately.

       Defendants must undertake all of the following actions to satisfy the
 requirements of California Civil Code § 1782(c):

 (1) Identify or make a reasonable attempt to identify purchasers of the NESTLE
 Product for the three years prior to January of 2020;

 (2) Notify all such purchasers so identified that upon their request, Defendant
 will offer an appropriate remedy for its wrongful conduct, which can include a full
 refund of the purchase price paid for the NESTLE Product, plus interest, costs fees,
 by mailing them a notice via certified mail. Provide this office with proof that you
 delivered the notice to everyone referenced;




                                            3
Case 2:19-cv-10901-DMG-KS Document 1 Filed 12/27/19 Page 31 of 31 Page ID #:31



 (3) Undertake (or promise to undertake within a reasonable time if it cannot be
 done immediately) the actions described above for all the NESTLE Product
 purchasers who so request; and

 (4) Cease from representing to consumers that NESTLE Product provides the
 benefits described in the aforementioned Defendant’s labels and advertisements,
 when there is no reasonable basis for so claiming, as more fully described in the
 enclosed Complaint.

 We await your response.

                                              Sincerely yours,
                                              /s/ Juan Hong
                                              Juan Hong
                                              LAW OFFICE OF JUAN HONG
                                              4199 Campus Drive Suite 550
                                              Irvine, CA 92612




                                          4
